Exhibit 10.34

Description of 2011 Long-Term Incentive Plan

In 2010, the stockholders approved the Virgin Media Inc. 2010 Stock Incentive
Plan (the “Stock Incentive Plan”) to provide key senior managers and executives
with long-term incentives. On January 28, 2011, the compensation committee (the
“Committee”) approved the Company’s 2011 long-term incentive plan (the “2011
LTIP”), which includes the award of stock options and performance shares or
restricted stock units, or option and performance share equivalent interests, to
senior employees of the Company and its subsidiaries. The performance shares,
restricted stock units and performance share equivalent interests are designed
to incentivize senior managers to meet stringent business performance targets
over a three-year period in order to drive long-term stockholder value.

Overall Structure

The 2011 LTIP is comprised of (1) option or option equivalent awards to senior
employees that vest based solely on time in five equal annual installments,
beginning January 1, 2012, and (2) performance share, restricted stock unit or
performance share equivalent awards to senior employees with cliff vesting after
three years that are linked to the achievement of performance criteria over the
three-year period (January 1, 2011 to December 31, 2013), in each case, subject
to continued employment with the Company to the vesting date. The 2011 LTIP also
provides for an options grant to a group of less senior employees approved by
the Chief Executive Officer.

Under the 2011 LTIP, options with a face value of 100% of the recipient’s base
annual salary (200% in the case of the Chief Executive Officer) were granted to,
or option equivalent awards (similarly calculated) were acquired by, eligible
senior employees, including all of the Company’s named executive officers.

Also under the 2011 LTIP, performance shares or restricted stock units with a
face value of 150% of the recipient’s annual base salary (75% in the case of a
second tier of senior employees that does not include named executive officers;
300% in the case of the Chief Executive Officer) were granted to, or performance
share equivalent awards (similarly calculated) were acquired by, eligible senior
employees, including all of the Company’s named executive officers.

The options and option equivalent awards will have a ten-year term. The vesting
of the options and option equivalent awards will accelerate in the event that
there is a change in control of the Company and the individual is terminated for
good reason or without cause within 12 months of the change of control event. If
vesting of options issued under the Company Stock Option Plan (the “CSOP”) is
accelerated, the options subject to accelerated vesting may in certain
circumstances cease to qualify for the favorable tax treatment otherwise
applicable to CSOP options (unless accelerated vesting is for certain specific
good leaver reasons) and the tax treatment will be that applicable to options
granted otherwise under the 2011 LTIP.

Award Date

The options, performance shares and restricted stock units were granted, and the
option equivalent and performance share equivalent interests were acquired, on
January 28, 2011. The average of the high and low market price of the Company’s
common stock on the NASDAQ Global Market on the date of award, which the Company
uses for calculating award levels, was $25.31 on that date.

Performance Criteria for the Performance Shares, Restricted Stock Units and
Performance Share Equivalent Interests

The performance criteria for the performance shares, restricted stock units and
performance share equivalent awards are as follows: (i) 50% based on achievement
of a cumulative simple cash flow (“SCF”) target in respect of the period from
January 1, 2011 through December 31, 2013, being operating income before
depreciation, amortization, goodwill and other intangible asset impairments and
restructuring and other charges, less fixed asset additions on an accrual basis
(excluding additions in respect of Electronic Equipment Waste Obligations
accrued under the Asset Retirement and Environmental Obligations Topic of the
FASB Accounting Standards Codification) and (ii) 50% based



--------------------------------------------------------------------------------

on total shareholder value (“TSV”) performance in respect of the period from
January 1, 2011 through December 31, 2013 relative to a pre-determined
performance comparator group. Vesting of any SCF-based award with grant date
face value of greater than 50% of the recipient’s annual base salary also
requires top quartile TSV performance. Further, if TSV growth is negative, the
number of restricted stock units vesting based on TSV performance (except in
respect of the SCF-based award) will be reduced by half from the percentage
otherwise applicable.

The performance criteria include minimum and maximum performance levels. The
award documents establish a minimum level for each performance condition below
which no shares will vest and a maximum level of performance at which all of the
awards will vest. If the performance is below the minimum level, the awards
subject to such performance condition will lapse.

Equivalent payments for the restricted stock units may be made in cash rather
than common stock at the Committee’s discretion.

If the award recipient’s employment terminates prior to the payment date, the
awards will be forfeited. The vesting of these awards will not accelerate in the
event of a change in control of the Company.

Joint Share Ownership Plan

On January 28, 2011, pursuant to its authority under the Stock Incentive Plan,
the Committee approved the adoption of a Joint Stock Ownership Plan (the “JSOP”)
as a sub-plan of the Stock Incentive Plan for its executive officers and other
key employees of the Company in the United Kingdom. The JSOP is a voluntary
option under the 2011 LTIP.

Under the Company’s JSOP, option-equivalent and performance share equivalent
interests are acquired by participants in the form of shares owned jointly by
the participant and a Delaware grantor trust established by the Company. The
participant is required to pay the Company an amount for the interest that is
intended to be equivalent to its fair market value for U.K. tax purposes, taking
into account the structure of the interest, its contingent nature and other
relevant factors. Participants are also issued supplementary awards that,
together with the option equivalent and performance share equivalent interests
under the JSOP, provide aggregate equivalent value to traditional options and
performance shares. Because participants purchase their interest in the shares
at the time of the initial award, growth in the value of the Company’s common
stock above a certain threshold will be capital gains.

Vesting of the JSOP and supplementary awards is subject to the same performance
targets as the 2011 LTIP.

The trustee will return to the Company any shares underlying awards that do not
vest, and will repay dividends on the shares in the trust to the Company until
the awards are exercised. The trustee will vote shares in the trust in
proportion to the votes of other stockholders of the Company until the awards
vest.